Case 1:19-cv-00438-GZS Document 32 Filed 04/27/20 Page 1 of 4                                   PageID #: 278



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


CONSUMER DATA INDUSTRY
ASSOCIATION,

                Plaintiff,

       v.
                                                                  Case No. 1:19-cv-00438-GZS
AARON M. FREY, in his official capacity as
                                                                  Judge George Z. Singal
Attorney General of the State of Maine, and
WILLIAM N. LUND, in his official capacity
as Superintendent of the Maine Bureau of
Consumer Credit Protection,

                Defendants.


    MOTION FOR LEAVE TO FILE BRIEF OF AMICUS CURIAE IN SUPPORT OF
         PLAINTIFF’S MOTION FOR JUDGMENT ON THE RECORD


       Consistent with this Court’s Procedural Order allowing amicus participation if

accompanied by an appropriate motion, Dkt. 12, PageID 24, the deadline for which was later

extended to April 27, 2020, see Dkt. Text-Only Order dated Mar. 19, 2020, the American Financial

Services Association (“AFSA”) respectfully moves this Court for leave to file the attached amicus

brief in support of Plaintiff’s Motion For Judgment On The Record.

                                                 INTEREST

       AFSA has a direct interest in this case. AFSA represents over 420 members, which cover

every segment of the consumer-credit marketplace and provide consumers with numerous forms

of credit. It regularly represents the interests of its members by filing amicus briefs in important

cases, like this one, that involve issues of concern to the nation’s financial services community.




    Counsel for both parties have consented in writing to AFSA’s participation as amicus in this case.
Case 1:19-cv-00438-GZS Document 32 Filed 04/27/20 Page 2 of 4                      PageID #: 279



                              DESIRABILITY AND RELEVANCE

       The Maine laws challenged here constitute a specific threat to the uniform and efficient

consumer-credit-reporting system Congress created with the Fair Credit Reporting Act (“FCRA”).

The State of Maine’s attempts to inject state law into the otherwise-uniform federal system

negatively affects AFSA’s members—credit providers of various sizes who rely upon consumer

credit reports in their daily operations—by imposing additional, state-specific reporting

requirements that threaten to disrupt the uniform nationwide system of reporting currently in place.

AFSA maintains a strong interest in the proper resolution of this case, and believes its unique

perspective will provide additional insight into the issue before the Court, rather than merely

duplicating the efforts of counsel for the parties.

       As this Court has noted, “[a]lthough the Federal Rules of Civil Procedure are silent on the

standard for appointing amicus curiae, the district court retains the inherent authority to appoint

amicus curiae to assist it in a proceeding.” Verizon New England v. Me. Pub. Utils. Comm’n, 229

F.R.D. 335, 338 (D. Me. 2005). While “the Court has discretion to determine ‘the fact, extent, and

the manner of participation by the amicus,’” id. (quoting All. of Auto. Mfrs. v. Gwadowsky, 297 F.

Supp. 2d 305, 307 (D. Me. 2003)), it is generally “preferable to err on the side of granting leave”

so as to provide the Court with an opportunity to consider additional perspectives or arguments,

Animal Prot. Inst. v. Martin, No. CV-06-128 BW, 2007 WL 647567, at *3 (D. Me. Feb. 23, 2007).

And here, the Court has specifically solicited amicus briefing when accompanied by a proper

motion. Dkt. 12, PageID 24.

                                          CONCLUSION

       For the foregoing reasons, AFSA respectfully asks this Court to grant its motion for leave

to file the attached amicus brief.



                                                 -2-
Case 1:19-cv-00438-GZS Document 32 Filed 04/27/20 Page 3 of 4          PageID #: 280



Dated this 27th day of April, 2020.



                                      By: /s/ John J. Aromando___________________
                                          JOHN J. AROMANDO
                                            Local Counsel
                                          PIERCE ATWOOD LLP
                                          254 Commercial Street
                                          Merrill’s Wharf
                                          Portland, ME 04101
                                          207-791-1302
                                          jaromando@pierceatwood.com

                                            MISHA TSEYTLIN*
                                             Counsel of Record
                                            SEAN T.H. DUTTON*
                                            TROUTMAN SANDERS LLP
                                            227 W. Monroe St.
                                            Suite 3900
                                            Chicago, IL 60606
                                            (608) 999-1240
                                            (312) 759-1939 (fax)
                                            misha.tseytlin@troutman.com
                                            sean.dutton@troutman.com

                                            DAVID N. ANTHONY*
                                            TROUTMAN SANDERS LLP
                                            1001 Haxall Point
                                            15th Floor
                                            Richmond, VA 23219
                                            804-697-1200
                                            david.anthony@troutman.com

                                            Attorneys for Amicus Curiae American
                                            Financial Services Association


                                            * pro hac vice motion pending




                                      -3-
Case 1:19-cv-00438-GZS Document 32 Filed 04/27/20 Page 4 of 4                 PageID #: 281




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of April, 2020, a true and accurate copy of the

foregoing Motion To File Amicus Brief In Support Of Plaintiff’s Motion For Judgment On The

Record was served via the Court’s CM/ECF system upon all counsel of record.



                                                /s/ John J. Aromando
                                                JOHN J. AROMANDO
                                                PIERCE ATWOOD LLP
                                                254 Commercial Street
                                                Merrill’s Wharf
                                                Portland, ME 04101
                                                207-791-1302
                                                jaromando@pierceatwood.com
